Exhibit 10.25

The Yankee Candle Company, Inc.

MANAGEMENT INCENTIVE PLAN

For the 2008 Fiscal Year

For Participants of the Executive Compensation Plan

Overview

The Yankee Candle Company, Inc. (“Yankee” or the “Company”) believes in
providing financial incentives to management employees who have significant
responsibility for sales, profit and operations. Pursuant to this philosophy,
Yankee has established a Management Incentive Plan (“The Plan”) for the 2008
fiscal year in order to meet the following objectives:

 

  •  

Maintain a competitive total compensation program which motivates and rewards
high levels of performance.

 

  •  

Recognize and reward efforts and contributions made to the Company’s success.

 

  •  

Recognize and reward the achievement of team and/or individual goals.

 

  •  

Recognize and reward the achievement of the Company’s overall goals.

Administration

The Plan is administered by the Company’s Salary Committee. Any amendment,
exception, interpretation, etc. must be approved in writing by the Salary
Committee and the Board of Directors. The current Salary Committee members are:

Chairman and Chief Executive Officer

Senior Vice President and Chief Financial Officer

Senior Vice President, Human Resources

Vice President, Human Resources

The Plan and Company financial objective(s) are established at the beginning of
the fiscal year and provided to participants after approval by the Board of
Directors in its sole discretion. Key Performance Objectives, if any, are
established by the Salary Committee, in its sole discretion.

Each participant will have an assigned incentive award target equal to a
specific percentage of salary during the fiscal year. For this purpose, salary
is defined as actual base pay paid by the Company to the participant during the
fiscal year. Each participant will be informed of his or her percentage, which
is generally assigned based on the individual’s job classification,
responsibilities and market practice, but is in all instances subject to the
discretion of the Salary Committee.

Incentive payments will be calculated based on actual results achieved compared
to objective(s) for fiscal 2008 but will not exceed the overall funding approved
by the Compensation Committee. The Company intends that incentive payments for
fiscal 2008 will be paid by March 15, 2009.

Being a participant in the Plan is not a contract for, nor offer of employment
for any particular time period, nor any other agreement on the part of
management of the Company for such employment and shall in no event alter the
“at will” nature of employment with the Company.

The Plan is subject to applicable Government and economic controls in effect
during its operation; therefore, payments may be subject to limitations.

Yankee reserves the right to amend, modify and/or discontinue The Plan in whole
or in part at any time and for any reason with or without notice to the
participants.

 

   1   



--------------------------------------------------------------------------------

Eligibility

The Salary Committee is responsible in its sole discretion for identifying and
approving positions eligible to participate. Eligibility is subject to the
following additional criteria:

 

  •  

Active employment in an eligible position during fiscal 2008; and the employee
must be actively employed by the Company through the last day of fiscal 2008.

 

  •  

Employees who transfer into or out of an eligible position during the fiscal
year will receive a prorated incentive award based on the number of days of
active employment in an eligible position.

 

  •  

Employees who are hired into an eligible position during the fiscal year will
receive a prorated incentive award based on the number of days of active
employment in the eligible position.

 

  •  

Employees who cease employment due to death or permanent disability will receive
a prorated incentive award based on the number of days of active employment in
an eligible position.

 

  •  

Incentive awards are not vested. Notwithstanding anything to the contrary
contained herein, employees whose employment is terminated, voluntarily or
involuntarily, for any reason other than permanent disability or death prior to
the end of the fiscal year are not eligible to receive an award.

 

  •  

Employees whose employment is terminated “for cause” prior to payment of the
2008 fiscal year incentive are not eligible. For purposes of this plan, the term
“Cause” shall include any of the following events:

 

  (a) Gross negligence, willful failure to perform or willful malfeasance in
performance of the employee’s duties and responsibilities, including those
referenced hereunder;

 

  (b) Conviction of a felony or of a lesser crime involving moral turpitude or
acts of dishonesty;

 

  (c) Breach of a fiduciary duty of loyalty to the Company or the diversion by
the employee of any corporate assets, commitments, service or opportunities for
his or her personal gain;

 

  (d) Fraud, misrepresentation, theft or embezzlement of Company assets or the
intentional violation of law or Company policy;

 

  (e) Insubordination or willful failure to follow reasonable instructions from
supervisors; or

 

  (f) Other conduct that is materially harmful to the business, interests or
reputation of the Company.

Fiscal 2008 Provisions

The Compensation Committee of the Board of Directors and/or the full Board of
Directors will establish the Company’s performance objectives, including the
“Adjusted EBITDA” (as defined below) and business unit segment profit
objectives, at the beginning of the fiscal year in its sole discretion. All
references to “the Transaction” contained in the definitions of these
performance measures shall refer to the Company’s February 6, 2007 merger with
an affiliate of Madison Dearborn Partners. All references to “Adjusted EBITDA”
shall refer to net income before net interest expense, income taxes,
depreciation and amortization, amortization of deferred financing costs, equity
compensation expense, Transaction-related expenses, any purchase price
accounting adjustments as a result of the Transactions, and any other
nonrecurring, non-cash or similar costs as may be deemed appropriate by the
Compensation Committee and/or the Board of Directors in its sole discretion. All
references to “business unit segment profit” shall mean the segment profit
(profit of the applicable business unit before allocation of General and
Administrative expenses) as reported by the Company with respect to the Retail
and Wholesale business units, prior to the impact of any purchase accounting
adjustments or other costs or charges relating to the Transaction, all as
determined by the Compensation Committee and/or the Board of Directors in its
sole discretion.

For fiscal 2008, your incentive award will be tied to the following performance
categories:

 

  •  

The Company’s Adjusted EBITDA for fiscal 2008 (the “Company Portion”).

 

  •  

Your assigned business unit segment profit, if applicable (the “Business Unit
Portion”).

 

  •  

An assessment of your individual performance and key performance objective(s)
(the “Individual Portion”)

 

   2   



--------------------------------------------------------------------------------

  1. The Company Portion: Attainment of Adjusted EBITDA

Performance under the Company Portion of the incentive objective will determine
an initial award level under the Plan. This initial award level will vary
between 0 and 200% of a participant’s target award, based upon a performance
range and a range of corresponding award levels pre-approved by the Compensation
Committee. If actual results for the Company Portion of the incentive objective
fall below the pre-approved Adjusted EBITDA minimum threshold as established by
the Compensation Committee with respect to fiscal 2008 the initial award and
final award will be zero for all participants, and no other performance factors
will be considered .

 

  2. The Business Unit Portion (Segment Profit Performance Modifier, if
applicable):

The initial award level determined under the Company Portion may be modified
based on performance under the Business Unit Portion of the incentive objective.
The initial award level will be multiplied by a factor based on the actual
business unit segment profit attained by the Company for fiscal 2008. This
factor will range from .25 to 1.50 based upon a performance range and range of
corresponding modifiers pre-approved by the Compensation Committee.

If actual business unit segment profit falls below the pre-approved business
unit segment profit minimum threshold as established by the Compensation
Committee with respect to fiscal 2008, the modifier factor will be zero, and
participants will therefore earn no bonus for the year.

 

  3. The Individual Portion (Individual Performance and Key Performance
Objective Modifier):

The award level determined as a result of the Company Portion of the incentive
objective, modified by the Segment Profit Performance factor, if applicable, may
be further modified based on individual performance. An assessment of the
participant’s Key Performance Objectives combined with an overall assessment of
the participant’s individual contributions and performance will result in a
factor, ranging from -50% to + 25% that will be used to multiply the award
determined above in order to calculate the participant’s Final Incentive Award
for fiscal 2008. The Individual Performance and Key Performance Objective
Modifier will be determined by the Salary Committee of Yankee Candle, with input
from the participant’s Department Head.

The Compensation Committee and/or Salary Committee has discretion to modify all
or any portion of any award as it deems necessary or appropriate.

 

   3   